Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status

2.	This communication is in response to the application filed on 08.26.2020. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 01.07.2009 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.


Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: accessing data encoding historical records involving a plurality of material, the historical records indicating a consumption pattern of each material as well as a delivery pattern of each material;

Limitation 2: identifying one or more hubs to stock the plurality of materials for multiple customer plants; 
Limitation 3: determining a quantity level for stocking the material at the one or more hubs to respond to a demand for the material from the one or more of the customer plants in the one or more regions;

Limitation 4: monitoring an estimated lead time to respond to the demand for the material being stocked at the one or more hubs and at the quantity level.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Accessing data encoding historical records involving a plurality of material, the historical records indicating a consumption pattern of each material as well as a delivery pattern of each material; identifying one or more hubs to stock the plurality of materials for multiple customer plants; determining a quantity level for stocking the material at the one or more hubs to respond to a demand for the material from the one or more of the customer plants in the one or more regions; monitoring an estimated lead time to respond to the demand for the material being stocked at the one or more hubs and at the quantity level (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Accessing data encoding historical records involving a plurality of material, the historical records indicating a consumption pattern of each material as well as a delivery pattern of each material; identifying one or more hubs to stock the plurality of materials for multiple customer plants; determining a quantity level for stocking the material at the one or more hubs to respond to a demand for the material from the one or more of the customer plants in the one or more regions; monitoring an estimated lead time to respond to the demand for the material being stocked at the one or more hubs and at the quantity level, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computer-implemented method for optimizing inventory management) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computer-implemented method) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 


apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are accessing, identifying, determining, monitoring”, etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dogan et al., Patent No.: US 7,853,462 B2 in view of Mimassi, Pub. No.: US 2021/0383316 A1.

As per claims 1 and 11, Dogan discloses a computer-implemented method comprising: 

accessing data encoding historical records involving a plurality of materials within an enterprise network, the historical records indicating a consumption pattern of each material as well as a delivery pattern of each material [see at least the abstract (e.g. Optimizing inventory targets for nodes of a supply chain to satisfy a target customer service level may include accessing a supply chain model that has an assumed value for each of a number of inputs. An optimized inventory target is calculated according to the supply chain model to satisfy the target customer service level, and a measured actual customer service level and a measured actual value for each input are accessed), via system 10 that may use assumptions to formulate a supply chain model, and evaluate the assumptions with respect to historical performance (as illustrated in FIG. 1), and also see at least column 6: lines 54-60 (as a delivery pattern)]; 

as illustrated in FIG. 3 (e.g. j hub agreement), as illustrated in FIG. 1, via system 10 that may optimize target safety stocks or other inventory measures]; 

based on the delivery pattern of each material, determining a quantity level for stocking the material at the one or more hubs to respond to a demand for the material from the one or more of the customer plants in the one or more regions [see at least column 5: lines 48-56 (e.g. An attribute comprises a feature of an entity that is relevant to the service level associated with the entity, and may be quantitative or non-quantitative. Examples of quantitative attributes include inventory volume, revenue calculated as volume times price, margin volume calculated as price minus cost, or other attributes. Examples of non-quantitative attributes may include product tier or life cycle, number of customers served, or other attributes)]; and 

based on the delivery pattern of each material, monitoring an estimated lead time to respond to the demand for the material being stocked at the one or more hubs and at the quantity level [see at least column 9: lines 12-19 (e.g. Generating multiple order lead time profiles may allow for fine-tuned demand monitoring. For example, where an order lead time profile is generated for each item, the order lead time profile for each item may be automatically monitored for changes that may impact optimal inventory target levels)].

Dogan discloses all elements per claimed invention as explained above. Dogan does not explicitly discloses consumption pattern. However, Mimassi discloses consumption pattern [see at least ¶0048 (e.g. Consumption data 207 may be collected or derived from POS data gateway(s) 201, patron data 205, business data 206, and external sources, among others. Consumption data 207 may be used by the advanced inventory management system 110 to determine consumption patterns across a large plurality of metrics such as, for example consumption patterns based upon the time of day or weather)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Mimassi in order to provide consumption data that may be utilized by an inventory analysis server to determine a dynamic point of reorder for a particular menu or inventory item [see Mimassi: ¶0048].
As per claims 2 and 12, Dogan discloses determining a safety stock point for the material being stocked at the one or more hubs [as illustrated in FIG. 1, via system 10 that may optimize target safety stocks or other inventory measures, within a minimum overall target customer service level (CSL), at each node in the supply chain for each item flowing through the supply chain].

As per claims 3 and 13, Dogan discloses configuring a service level to indicate the safety stock point, wherein a higher service level compensates for an additional consumption of the material being stocked by the multiple customer plants or an extension to the estimated lead time [see at least the abstract (e.g. An optimized inventory target is calculated according to the supply chain model to satisfy the target customer service level, and a measured actual customer service level and a measured actual value for each input are accessed. If the measured actual customer service level fails to satisfy the target customer service level, deviations between the measured actual and assumed values for each input are determined)].

As per claims 4 and 14, Dogan discloses determining a re-orderable point for the material being stocked at the one or more hubs [see at least background of the invention (e.g. A known technique for maintaining a proper amount of inventory at each node may involve setting a reorder point at which inventory is reordered. For example, a node may reorder parts when its inventory is less than twenty units. Known techniques for maintaining a proper amount of inventory at each node), and see paragraph bridging columns 11 and 12: lines 65-67 (e.g. a reorder point)].

As per claims 5 and 15, Dogan discloses determining an upper limit for the material being stocked at the one or more hubs [see the rejection of claim 2 above].

As per claims 6 and 16, Dogan discloses determining an economic order quantity (EOQ) for the material being stocked that characterizes a tradeoff between ordering the material from an outside supply and carrying the material as an internal inventory [see at least column 8: lines 29-31 (e.g. for example, item shortages, profit increase, economic downturn, or other economic factor)].

As per claims 10 and 20, Dogan discloses wherein identifying the one or more hubs is performed periodically to refresh the identified one or more hubs [see at least summary section of the invention (e.g. first and second time period … and repeatable over successive time periods)]. 

10.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dogan in view of Mimassi, and further in view of Devarakonda et al., Pub. No.: US 2020/0210947.

As per claims 7-9 and 17-19, Dogan discloses providing the estimated lead time by: obtaining, from the historical records involving the material being stocked, a set of procurement times for the material [see at least column 9: lines 11-15 (e.g. at step 114 in order to postpone inventory calculation to upstream nodes 76. Demand may be redistributed by estimating demand percentages for the order lead time segment)]. Dogan does not explicitly disclose identifying statistical outliers in the set of procurement times; removing the statistical outliers from the set of procurement times; and computing a statistical mean of the set of procurement times; comparing the statistical mean with a threshold that indicates a tolerance level for waiting for a delivery of the material; in response to the statistical mean being no greater than the threshold, updating the estimated lead time as the statistical mean.

updated based on a new and earlier delivery date of the products.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of see Devarakonda: summary of the invention].
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687









GA/Primary Examiner, Art Unit 3627